TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00082-CV



                                 Marcus Blalock, Appellant

                                              v.

                                    Tyler Price, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 80966, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on May 29, 2018. After this Court sent a

notice advising appellant that his brief was overdue, appellant submitted a brief on July 12,

which was received, not filed, because it was not timely filed or accompanied by a motion for

extension of time and it failed to comply with the rules of appellate procedure. We notified

appellant of various specific deficiencies and requested that he resubmit a compliant brief

accompanied by a motion for extension of time on or before July 19, 2018. In August, we sent

two additional notices that a compliant brief was overdue.     After receiving a “motion for

extension of time to file petition for review,” which we construed as a motion for extension of

time to file a corrected brief and then granted, the Court advised appellant that no further

extensions would be granted. Appellant subsequently resubmitted the same non-compliant brief,

with the sole addition being a form titled “Judgement [sic] in a Civil Action” that appellant
appears to have filled in with the judgment amount he hoped to recover. None of the previously

identified deficiencies were addressed by appellant’s latest filing. The Court has provided

multiple opportunities and a lengthy period of time for appellant to file a brief that is compliant

with the appellate rules, and to date, appellant has failed to do so. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed for Want of Prosecution

Filed: October 11, 2018




                                                2